 

DATED 24 November 2005



 

 

ROYAL & SUN ALLIANCE INSURANCE plc (1)



INTL GLOBAL CURRENCIES LTD (2)



 

 

 

________________________________________







L E A S E



of --



Part Third Floor

18 King William Street

London EC4



 

__________________________________________



 

 

 

 

 

 

 

 

MAPLES TEESDALE

21 LINCOLN'S INN FIELDS

LONDON WC2A 3DU



Telephone: 020 7831 6501

Facsimile: 020 7405 3867

Reference: RY/CRE/8/364





LEASE



DATED 24 November 2005



LANDLORD : ROYAL & SUN ALLIANCE

INSURANCE plc

TENANT : INTL GLOBAL CURRENCIES LTD

PROPERTY : PART THIRD FLOOR OFFICE

ACCOMMODATION

BUILDING : 18 KING WILLIAM STREET

LONDON EC4

TERM : A TERM OF YEARS EXPIRING 20TH

DECEMBER 2012

RENT : GBP 94,296 PER ANNUM

RENT REVIEW DATE : 25 MARCH 2008





This Lease creates a new tenancy within the meaning of the Landlord and Tenant
(Covenants) Act 1995



 

 

MAPLES TEESDALE

21 LINCOLN'S INN FIELDS

LONDON WC2A 3DU

Telephone: 020 7831 6501

Facsimile: 020 7405 3867

Reference: RY/CRE/8/364



 

INDEX



 

Clause 1 Particulars

Clause 2 Definitions and Interpretation

Clause 3 Demise

Clause 4 Tenant's Covenants

Clause 5 Landlord's Covenants

Clause 6 Provisos

Clause 7 Arbitration

Clause 8 Guarantee

Clause 9 Disclosure relating to Insurance



The First Schedule Rights Granted

The Second Schedule Rights Reserved

The Third Schedule Service Charge

The Fourth Schedule Rent Review



 

 

LEASE

DATED 24 November 2005

CLAUSE 1 PARTICULARS



 

(1) THE LANDLORD



 

 

 

(2) THE TENANT



 

 

 

ROYAL & SUN ALLIANCE INSURANCE plc

(Company Number 93792) whose registered office is at St. Mark's Court Chart Way
Horsham West Sussex RH12 1XL





INTL GLOBAL CURRENCIES LTD

(Company Number 5156834) whose registered office is at Nedbank House 20 Abchurch
Lane London EC4N 7AD





(3) THE PROPERTY

Part Third Floor Office Accommodation shown edged red on the attached plan



(4) THE BUILDING



The building known as Phoenix House 18 King William Street London EC4



 

(5) THE TERM

A TERM OF YEARS from and including the date hereof and expiring on the 20th
December 2012



 

 

(6) THE RENT

NINETY FOUR THOUSAND TWO HUNDRED AND NINETY SIX POUNDS

(GBP 94,296) per annum excluding Value Added Tax being equivalent to GBP 24.00
per square foot payable by equal quarterly payments in advance on the usual
quarter days; the first payment for the period from and including the Rent
Commencement Date to the following quarter day to be made on the Rent
Commencement Date. The Rent is subject to review in accordance with the
provisions of the Fourth Schedule on the 25 March 2008



(7) RENT FREE PERIOD The period from and including the

date of this Lease to and including 23 May 2007

(8) THE INSURANCE RENT



Sums equal to fair proportions to be reasonably determined by the Landlord's
Surveyor of the amounts respectively which the Landlord (a) pays yearly to the
Superior Landlord or reasonably expends itself effecting the insurance described
in Clause 5 (2) and (b) reasonably expends yearly in insuring the lifts boilers
and electrical and mechanical apparatus in the Building such sums to be payable
within 7 days of written demand



 

(9) THE ADVANCE

SERVICE CHARGE



FORTY ONE THOUSAND TWO HUNDRED AND FIFTY FOUR POUNDS AND FIFTY PENCE

(GBP 41,254.50) excluding Value Added Tax per annum payable by equal quarterly
payments in advance on the usual quarter days subject to adjustment and review
in accordance with the provisions of the Third Schedule



(10) STATUS UNDER THE

LANDLORD AND TENANT

(COVENANTS) ACT 1995

A new tenancy within the meaning of the Landlord and Tenant (Covenants) Act 1995
("the 1995 Act")

__________________________________________________________________

CLAUSE 2 DEFINITIONS AND INTERPRETATION

In this Lease:-

"the Particulars"

means the Particulars set out in Clause 1 and references to numbered items of
the Particulars are references to the numbered sub-clauses of Clause 1



"the Landlord"

means the person named as Landlord in item (1) of the Particulars and includes
any other person for the time being entitled to the immediate reversion on this
Lease



"the Tenant"

means the person named as Tenant in item (2) of the Particulars and (unless
there is express provision to the contrary) includes (so far as permitted by the
1995 Act) the successors in title of the Tenant to the term created by this
Lease



"the Building"

means the building described in item (4) of the Particulars and includes any
improvements extensions and additions car parks landscaped areas accessways
grounds approaches and yards belonging to it and any plant and equipment not
being a tenant's fixture from time to time situate in the Building



"the Property"

means such part of the Building as described in item (3) of the Particulars and
includes:-



the internal surfaces of the walls floors and ceilings which bound the Property
including plasterwork floor boards and other internal finishes and the whole of
any suspended floors and suspended ceilings (including fixings) and any
non-structural floor screed

the whole of the doors fitted in the walls which bound the Property and their
fixings

any equipment pipes drains and wires in or forming part of the Property and
which solely serve the Property

all Landlord's fixtures and fittings (including carpeting and floor covering) in
or forming part of the Property and

any alterations and/or additions to the Property

"the Main Structure"

means all structural parts of the Building and includes:-



the foundations

the roof

the walls of the Building except the parts of such walls as are demised to any
tenant of the Building

any equipment pipes drains and wires except as such items are demised to any
tenant of the Building

load-bearing columns and beams

horizontal structural slabs

service cores

expansion joints

windows window frames and fastenings including the glass in the windows and

external doors and automatic door closers

but excludes:-

suspended floors and ceilings

non-structural floor screed

finishes and surfaces and

the Property

"Systems"

means systems for the supply of electricity water gas telecommunications
(including for example any fibre optic cables) chilled or heated air or chilled
or heated water and for drainage and smoke detection and for any other similar
service or facility



"the Common Parts"

means those parts of the Building and Systems capable of use by and serving the
Tenant together with some or all of the other tenants and occupiers of the
Building including (but without prejudice to the generality of the foregoing)
the toilet accommodation and the approaches entrance hall passages landings
stairs lifts and fire escapes in the Building



"the Rent"

means the sum specified as the Rent in item (6) of the Particulars or such
greater sum as shall for the time being be the Rent under the provisions of the
Fourth Schedule



"the Rent Commencement Date"

means 24 May 2007



"the Insurance Rent"

means the sums referred to in item (8) of the Particulars



"the Advance Service Charge"

means the sum specified as the Advance Service Charge in item (9) of the
Particulars or such other sum as shall for the time being be the Advance Service
Charge under the provisions of the
Third Schedule



"the Excess Service Charge"

means the Tenant's Proportion (as defined below) less any Advance Service Charge
received by the Landlord



"Expenditure"

means the expenditure described in paragraph (3) of the
Third Schedule
and includes:-



a reasonable sum by way of provision for future expenditure on such of the items
in paragraph (3) of the Third Schedule as called for intermittent expenditure
whether such expenditure is likely to be incurred during or after the end of the
Term (but not where such expenditure relates to services of which the Tenant has
derived no benefit during the Term) and

a reasonable sum by way of provision for depreciation on capital costs of
machinery apparatus and equipment

"the Tenant's Proportion"

means the proportion of the Expenditure attributable to the Property as
reasonably determined from time to time by the Landlord



"the Account Year"

means a year ending on 31
st
December or such other annual period as the Landlord may at its discretion
(exercised reasonably) from time to time determine



"the Service Areas"

means all parts of the Building (if any) retained by the Landlord in connection
with the provision of services to and the management of the Building other than
the Common Parts and includes (but is not limited to) such of the following
parts of the Building as are not included in the Common Parts:-



any approaches passages landings stairs lifts and hoists

any staff rooms and storage premises used in connection with the provision of
services

any plant rooms ducts channels and other areas which house or contain machinery
apparatus equipment pipes or wires used in connection with the provision of
services

"the Service Hours"

shall mean the following hours:-



Mondays to Fridays : 8.30 a.m. to 6.30 p.m.

Saturdays : 8.30 a.m. to 1 p.m. excluding Bank and public holidays

"the Permitted User"

means use as offices



"Person"

includes a company corporation or other body legally capable of holding land



"the Planning Acts"

means The Town and Country Planning Act 1990 and any further legislation of a
similar nature and any statutory modification or re-enactment of such
legislation for the time being in force and any order regulation permission
consent and direction made or issued under any such legislation



"Review Date"

means the date specified as the date for the review of the Rent in item (6) of
the Particulars and any date on which any Rent Restrictions (as referred to in
paragraph 8 of the
Fourth Schedule
) operating on the Review Date cease to operate or operate in a less restrictive
manner



"the Landlord's Surveyor"

means the person from time to time appointed by the Landlord to act as its
surveyor for any purpose under this Lease and who must be a chartered surveyor
of at least 5 years professional standing and may be a person in the full-time
employment of the Landlord



"Value Added Tax"

includes any similar or substituted tax



"Excepted Tax"

means:-



tax (other than Value Added Tax) payable in respect of the Rent and other sums
due under the provisions of this Lease

tax (other than Value Added Tax) or duty payable on the grant of this Lease and

tax payable in respect of any dealing by the Landlord with the reversion
immediately expectant on the determination of the term of this Lease

"Authorised Guarantee Agreement"

has the meaning given to such term in Section 28 of the 1995 Act



"the Superior Lease"

means a lease dated 5
th
August 1983 of the Building and made between United Kingdom Temperance and
General Provident Institution (1) and Phoenix Assurance Public Limited Company
(2) as varied by a Deed of Variation dated 14
th
September 2001 and a Deed of Variation dated 19 December 2002 both Deeds made
between (1) Oak Crown Properties Limited and (2) Royal & Sun Alliance Insurance
plc and the term "the Superior Lease" includes any lease superior to the
Superior Lease



"the Superior Landlord"

means the Person entitled to the reversion of the Superior Lease for the time
being



"Law"

means anything having legal effect in the country in which the Property is
situated including Acts of Parliament and any applicable directives decisions
and regulations of the European Union and any orders regulations directions
schemes rules consents licences notices and bye-laws made or granted by any
statutory public local or other authority or court of competent jurisdiction or
any government department or otherwise



the masculine includes each of the feminine and/or the neuter and the singular
the plural and vice versa

(unless the contrary intention is expressed) any reference to an Act or a
provision in an Act shall be deemed to include a reference to any Act amending
or replacing that Act or as the case may be the corresponding provision in any
Act amending or replacing such Act

any obligations undertaken by more than one person are joint and several
obligations

any rights excepted and reserved to the Landlord shall be deemed to be also
excepted and reserved to the Superior Landlord and to any person authorised by
the Landlord and the Superior Landlord

any covenant in this Lease by the Tenant not to do an act or thing shall be
deemed to include an obligation not to suffer such act or thing to be done

any provision in this Lease specifying circumstances in which the Landlord may
withhold consent to an assignment of the Property or specifying conditions which
the Landlord may impose on an assignment of the Property have been specified for
the purposes of Section 19(1) of the Landlord and Tenant Act 1927 (as amended by
Section 22 of the 1995 Act) and

reference to consent or approval of the Landlord means the prior written consent
of the Landlord and (where required under the relevant mortgage and/or the
Superior Lease) prior written consent of any mortgagee or the Superior Landlord
and nothing in this Lease implies that such further consents cannot be
unreasonably withheld

the frontsheet index headings and marginal notes shall not affect the
construction of this Lease



CLAUSE 3 DEMISE

The Landlord lets the Property to the Tenant TOGETHER WITH the rights specified
in the First Schedule (but to the exclusion of all other easements
quasi-easements rights and privileges) but EXCEPTING AND RESERVING to the
Landlord the rights specified in the Second Schedule for the term specified in
item (5) of the Particulars SUBJECT to all rights easements and quasi-easements
(if any) belonging to or enjoyed by adjoining or nearby land or premises the
Tenant PAYING YEARLY and proportionately for any fraction of a year:-

(1) the Rent at the times and in the manner specified in item (6) of the
Particulars

(2) and by way of further rent:-

(a) the Insurance Rent at the times and in the manner specified in item (8) of
the Particulars

(b) the Advance Service Charge at the times and in the manner specified in item
(9) of the Particulars

(c) the Excess Service Charge (if any) at the times and in the manner specified
in the Third Schedule and

(d) the amounts due under Clauses 4(3) and 4(4) at the times and in the manner
specified in Clauses 4(3) and 4(4) respectively

such further rents to be paid proportionately for any fraction of a year on the
presumptions made by the Apportionment Act 1870

CLAUSE 4 TENANT'S COVENANTS

THE TENANT COVENANTS WITH THE LANDLORD

as follows:-



Rent

(1) (a) To pay the Rent the Insurance Rent the Advance Service Charge and the
Excess Service Charge (if any) at the times and in the manner described in items
(6) (8) and (9) of the Particulars and the Third Schedule respectively

(b) Not to exercise or seek to exercise any right or claim to withhold rent or
any right or claim to legal or equitable set-off save as required or permitted
by Law

Outgoings

(2) To pay all existing and future rates taxes assessments impositions charges
and outgoings assessed or imposed on or in respect of the Property (whether
assessed or imposed on the Landlord or the Tenant) except any Excepted Tax
PROVIDED THAT if any such rate tax (excluding any Excepted Tax) assessment
imposition charge or outgoing is assessed on the Building or any part of the
Building and is paid by the Landlord and such payment is not included as an item
of the Expenditure in calculating the service charge under the provisions of the
Third Schedule to repay to the Landlord within 7 days of written demand such
proportion of the rate tax assessment imposition or outgoing as is reasonably
determined by the Landlord's Surveyor as being fairly attributable to the
Property

V.A.T.

(3) In addition to the rents fees and other sums payable by the Tenant under
this Lease to pay at such times as such rents fees and other sums fall due any
Value Added Tax which is now or may become payable in respect of any such rents
fees and other sums including Value Added Tax chargeable at the option of the
Landlord subject however to delivery to the Tenant of a valid tax invoice in the
Tenant's name save that so long as the reversion to this Lease is vested in
Royal & Sun Alliance Insurance plc the Landlord is not required to deliver to
the Tenant a valid tax invoice in the Tenant's name in respect of any costs
incurred in connection with any licence granted to the Tenant relating to the
Property.

Interest

(4) If any rent or other sum payable by the Tenant to the Landlord under this
Lease shall be due but unpaid for fourteen days after the due date (and in the
case of the Rent whether it was demanded or not) to pay on demand to the
Landlord interest at 4% per annum above the current Base Rate from time to time
of Lloyds TSB Bank Plc (which interest rate shall still apply after and despite
any judgment of the Court) on such rent or other sum from the due date until
payment PROVIDED THAT this sub-clause shall not prejudice any other right or
remedy in respect of such rent or other sum

Repair of Interior

(5) (a) To repair and keep the Property clean and in good and substantial repair
and renew when necessary as part of the process of repair

Decoration

(b) To redecorate the interior of the Property in the year 2011 and in the last
three months of the Term (however determined) preparing and painting those parts
previously or usually painted with at least two coats of good and suitable paint
and papering with suitable paper and polishing in a suitable manner the
respective parts of the interior of the Property previously or usually papered
and polished

Other treatment



As often as may be necessary to clean and treat in an appropriate manner to the
reasonable satisfaction of the Landlord's Surveyor all materials surfaces and
finishes of the interior of the Property and in particular all wood plastic
metal and stonework of the interior of the Property not requiring painting
papering or polishing and to wash all surfaces requiring washing

Delivery up in repair

(d) At the end of the tenancy created by this Lease to give up the Property with
vacant possession duly repaired and decorated in accordance with the provisions
of this sub-clause (5) and clear of any furniture goods and refuse and (without
prejudice to the Tenant's right to remove all of its fixtures and fittings) if
required by the Landlord to remove all tenant's fixtures or such of them as the
Landlord may specify in writing

PROVIDED THAT

:-



(i) all work referred to in this sub-clause shall be carried out in a good and
workmanlike manner and to the reasonable satisfaction of the Landlord's Surveyor

(ii) painting and papering in the last three months of the Term shall be carried
out with colours and materials first approved in writing by the Landlord (such
approval not to be unreasonably withheld or delayed) This obligation must
reflect the obligation in the head lease

(iii) damage by any of the Insured Risks (as defined in the Superior Lease) is
excepted from the Tenant's liability under this sub-clause (5) except to the
extent that the insurance money is irrecoverable by reason of any act or default
of the Tenant or any undertenant invitee or licensee of the Tenant

(iv) the Tenant shall pay the Landlord's Surveyor's and the Landlord's
solicitors reasonable and proper fees incurred as a result of any breach by the
Tenant or any undertenant invitee or licensee of the Tenant of this sub-clause
(5) or as a result of supervision in accordance with this sub-clause (5)

(v) without prejudice to any other right of the Landlord the Tenant shall pay a
sum equivalent to the loss of rental value incurred by the Landlord during such
period as is reasonably required for the carrying out of works after the end of
the tenancy by reason of any breach of this sub-clause (5)

Maintenance

(6) (a) To keep the drains gutters gullies pipes and ducts which solely serve
the Property clear and unobstructed and not to do anything which causes an
obstruction in or damage to any drain ventilating louvre gutter gully pipe or
duct in or serving the Building

(b) To take all reasonable steps and precautions against frost damage to any
pipes or water apparatus in the Property

(c) To take all reasonable care and precautions to avoid water damage to any
other part of the Building by reason of bursting or overflowing of any pipe tank
or water apparatus in the Property (save as may be covered by insurance pursuant
to clause 5(2)) and to indemnify the Landlord against liability for any such
damage arising out of breach by the Tenant of this subclause (6)(c)

Repair on notice

(7) (a) To make good with all practical speed (commencing work within two months
or sooner if necessary and then proceeding diligently) any defect in the repair
maintenance or decoration of the Property for which the Tenant is liable in
accordance with the Tenant's covenants in this Lease and of which the Landlord
has given notice in writing to the Tenant

(b) If the Tenant shall not comply with paragraph (a) to allow the Landlord to
enter the Property and make good such defects and to repay on demand as a debt
the expense of doing so (including the Landlord's Surveyor's reasonable and
proper fees) reasonably incurred by the Landlord

Compliance with statutory requirements, etc.

(8) (a) To execute all works and to do all things on or in respect of the
Property which are required by The Offices Shops and Railway Premises Act 1963
The Fire Precautions Act 1971 The Health and Safety at Work etc. Act 1974 and
any other present or future Act of Parliament or by any order bye-law or
regulation and in particular to keep the Property supplied with the amount and
type of fire-fighting equipment as required by law and as reasonably required by
the Landlord and its insurers from time to time and to instruct personnel in the
use of such equipment

(b) Insofar as not included in the service charge to pay a fair proportion (to
be reasonably determined by the Landlord's Surveyor) of the Landlord's
reasonable and proper expenditure on any such works and things required in
respect of the Common Parts and the Service Areas

(c) To comply with all requirements of any present or future Act of Parliament
order bye-law or regulation as to the use of or otherwise concerning the
Property



Entry by Landlord

(9) To permit the Landlord and the Landlord's agents and workmen on reasonable
prior written notice (except in emergency when no notice need be given) at
reasonable hours with all necessary appliances to enter the Property for the
purpose of:-

(a) viewing measuring and recording the condition of the Property and/or

(b) repairing maintaining altering or cleaning any part of the Building (other
than the Property) or Systems or premises adjoining the Building and/or

(c) repairing maintaining cleaning altering replacing or adding to any pipes
wires flues ducts channels drains gutters gullies or apparatus which serve
adjoining or nearby premises and/or

(d) complying with any of its obligations under this Lease or a Superior Lease
and/or

(e) cleaning the Property or carrying out any repairs to the Property which are
not the responsibility of the Tenant

or for any other reasonable purpose connected with the Building

PROVIDED ALWAYS

that:-



the person or persons so entering shall cause as little inconvenience or
interference as possible to the Property and the business of the Tenant or any
other occupier

such right of entry shall only be exercised where it is not reasonably
practicable to execute the said works from outside the Property

(iii) the Landlord shall as soon as reasonably practicable make good or cause to
be made good at its own expense all damage which may be occasioned thereby to
the Property and to the Tenants fixtures and fittings

Interference with Systems

(10) (a) Not to interfere in any way with the Systems not exclusively serving
the Property

(b) Not to overload any Systems

Letting Board

(11) During the last six months of the tenancy created by this Lease to allow a
letting board or notice to be displayed on the exterior wall of the Property and
at any time during the Term to allow a sale board or notice to be displayed on
the exterior wall of the Property (but not so that any board or notice
unnecessarily obstructs the light to the Property) and to allow prospective
tenants or purchasers to view the Property at all reasonable times on reasonable
notice

Restrictions on assignments

(12) (a) Not to assign part only of the Property

(b) Not to assign the whole of the Property without the prior written consent of
the Landlord (such consent not to be unreasonably withheld or delayed) it being
agreed that:

(i) the Landlord may withhold consent (and be deemed to have done so reasonably)
to an assignment of the whole of the Property in any one or more of the
following circumstances:-

(A) if the Landlord reasonably determines that a continuing remediable breach by
the Tenant of a covenant on the part of the Tenant contained or referred to in
this Lease exists and operates to materially reduce the value of the Landlord's
interest in the Building and/or the Property and/or

(B) if the Landlord reasonably determines that the proposed assignee is not of
sufficient standing to enable it to comply with the covenants on the part of the
Tenant contained or referred to in this Lease and/or

(C) if the proposed assignee enjoys diplomatic or state immunity and/or

(D) if the assignee is either an individual or individuals domiciled in or a
company registered outside the United Kingdom or the European Community and in a
country with whom there is no treaty or arrangement recognised by the High Court
of Justice for the reciprocal enforcement of judgments for the purposes of the
Civil Jurisdiction and Judgments Act 1982

(ii) the Landlord may give consent to an assignment of the whole of the Property
subject to one or more of the conditions set out below (and be deemed to have
done so reasonably):-

(A) that the assignor enters into and duly executes a deed containing a
guarantee with the Landlord guaranteeing the performance and observance by the
proposed assignee of the covenants on the part of the Tenant contained or
referred to in this Lease such deed being an Authorised Guarantee Agreement for
the purposes of the 1995 Act and/or

(B) that (so far as the law allows and without prejudice to the other conditions
in this paragraph (iii)) anyone who has guaranteed the obligations of the
assignor (except under an Authorised Guarantee Agreement) enters into and duly
executes a deed of the type referred to in paragraph (A) above and/or

(C) that if reasonably required (in addition to any guarantor under paragraphs
(A) and (B) above) the assignee provides a guarantor reasonably acceptable to
the Landlord and that guarantor enters into and duly executes a deed of the type
referred to above and/or

if reasonably required the assignee enters into and duly executes a rent deposit
deed for a sum to be determined by the Landlord acting reasonably and/or

(E) that any requisite consent of any superior landlord or mortgagee has been
obtained and any lawfully imposed condition of such consent satisfied and/or

(F) that any outstanding Rent or other ascertained amount due from the Tenant to
the Landlord under this Lease is paid before the assignment is completed

(iii) any guarantee under paragraph (ii) above shall be in the form of the
guarantee contained in Clause 8 with such amendments:-

(A) as the Landlord reasonably requires and/or

(B) (where an assignor is giving a guarantee) as are required to create an
Authorised Guarantee Agreement

Restrictions on underlettings (whole or part)

(13) (a) Not to underlet part only of the Property

Not to underlet the whole of the Property without the Landlord's prior written
consent (which consent shall not be unreasonably withheld or delayed) and in any
event:-

(i) not to underlet the whole of the Property at a premium or fine nor otherwise
than at the open market rent and

(ii) to include in any Underlease a provision prohibiting any further
underletting of the whole or any part or parts of the Property comprised in such
Underlease and

Upon every underletting if reasonably so required by the Landlord to procure
that the intending undertenant shall join in a Licence to Underlet to give a
direct covenant to the Landlord to observe and perform the Tenant's covenants in
this Lease (but not to pay the Rent)

Upon every underletting to a limited company if so required by the Landlord
acting reasonably to procure that two persons of satisfactory standing join in a
Licence to Underlet to give a direct covenant to the Landlord that the intending
undertenant will observe and perform the Tenant's covenants under this Lease
(but not to pay the Rent)

Not to allow any person deriving title from the Tenant to assign or part with
possession of the whole or any part of the Property without Landlord's prior
written consent (which consent shall not be unreasonably withheld or delayed)

To include in any Underlease a covenant by the undertenant to register such
documents as are described in Clause 4 (17) with the Landlord's Solicitors in
the manner described and to take all necessary steps to enforce such covenant

To ensure that before the grant of the relevant underlease a notice is served on
the prospective undertenant and a declaration is given by or on behalf of the
prospective undertenant excluding the application to the underlease of the
provisions of Sections 24-28 inclusive of the Landlord and Tenant Act 1954 (as
amended by Section 5 of the Law of Property Act 1969) and certified copies of
such notice and declaration are produced to the Landlord and a clause is
incorporated into the relevant underlease stating that the said provisions are
excluded by virtue of the said notice and declaration and certified copies are
annexed to the said underlease

Charging

(14) (a) Not to charge part only of the Property

(b) Not to charge the whole of the Property without the Landlord's prior written
consent (which consent shall not be unreasonably withheld or delayed)

Sharing

(15) (a) Not (save as is mentioned in the next sub-clause) to part with or share
the possession or occupation of the whole or any part of the Property

(b) When this Lease is vested in a limited company the Tenant may share
occupation of the whole or any part of the Property with any company in the same
group of companies (as defined in Section 42 of the Landlord and Tenant Act
1954) as itself and so long as the Tenant and that company remain members of the
same group PROVIDED THAT:-

(i) no tenancy of the whole or any part of the Property in favour of any such
company is created

(ii) the Tenant gives the Landlord prior notification of such sharing and

(iii) upon such company ceasing to be in the same group of companies the
occupation shall immediately cease

and PROVIDED FURTHER that so long as this Lease is vested in INTL Global
Currencies Ltd the Tenant may share occupation of the whole or any part of the
Property with (a) a company and/or companies under the Tenant's control and/or
(b) New York Bay International Limited (Company Number 03799331) so long as one
or more of the directors of INTL Global Currencies Limited shall have a
shareholding in New York Bay International Limited subject to the Tenant
complying with subclauses (i) and (ii) above and the occupation shall
immediately cease if the said company ceases to be under the Tenant's control
and/or (if New York Bay International are sharing the Property) one or more of
the directors of INTL Global Currencies Limited cease to have a shareholding in
New York Bay International Limited

Guarantee

(16) If the Landlord shall in accordance with this Lease require one or more
Guarantors then such Guarantor or Guarantors shall be required to join in a
Licence to Assign or Licence to Underlet (as the case may be) in order to give a
direct guarantee covenant to the Landlord and (without the need for any express
assignment) the successors in title of the Landlord incorporating the
obligations set out in Clause 8 (mutatis mutandis)

Registration of assignments, etc.

(17) Within one month after its date to produce (without any demand by any
person) to the Landlord's solicitors and the Superior Landlord's solicitors
every underlease assignment charge or document evidencing a devolution of the
whole or any part of the Property paying a reasonable fee to the Landlord not
being less than GBP 30 plus Value Added Tax for each such registration together
with any reasonable and proper fees of the Superior Landlord in respect of each
such registration and at the same time to provide the Landlord's solicitors and
the Superior Landlord's solicitors true copies of such underlease assignment
charge or other document

Alterations

(18) (a) Not to make any alterations or additions to the Main Structure or
exterior of the Property or to any Systems serving the Building nor without the
Landlord's prior written consent (not to be unreasonably withheld or delayed) to
install any Systems in the Property

(b) Not to make any other alterations or additions to the interior of the
Property without the Landlord's written consent (which consent shall not be
unreasonably withheld or delayed)

(c) At the end of the tenancy created by this Lease (however determined) to
reinstate the Property to the same condition as it was in at the date before
such alterations were carried out such reinstatement to be carried out under the
supervision (where reasonably required) and to the reasonable satisfaction of
the Landlord's Surveyor

(d) To procure that any alterations or additions to the Property which shall be
permitted by the Landlord under paragraph (b) shall be carried out in a good and
workmanlike manner and with good quality materials in accordance with plans and
specifications previously approved by the Landlord's Surveyor (such approval not
to be unreasonably withheld or delayed)

Signs

(19) (a) Not without the Landlord's written consent to place or display outside
the Property or inside the Property so as to be visible from outside any poster
notice advertisement name or sign except the name of the Tenant (and/or the
names of any other permitted occupiers) displayed in the manner approved in
writing by the Landlord on the door of the Property and as provided for in
paragraph (3) of the First Schedule to this Lease (such approvals in each case
not to be unreasonably withheld or delayed)

(b) Not to fix any aerial or other thing to the exterior of the Building or in
any way interfere with the exterior of the Building nor place any flowerpot
window-box or other article on its window sills or balconies

Machinery

(20) Not to install or use in or upon the Property any machinery or apparatus
which causes noise or vibration which can be heard or felt outside the Property

Electrical installations

(21) (a) To comply with all requirements and regulations of the electricity
supply authority as to the electrical installations in the Property

(b) Not without the Landlord's written consent (which consent shall not be
unreasonably withheld or delayed) to alter or extend the electrical
installations or wiring in the Property

(c) Not to use any apparatus which overloads the electrical installations in the
Property or the Building

Nuisance

(22) (a) Not to do anything upon the Building or the Property which is or may
become a nuisance damage or annoyance to the Landlord or to the owner tenant or
occupier of any nearby premises

(b) not to do anything which may interfere with television radio telephone or
electrical reception nearby

(c) not to allow any material to escape into any Systems in the Building except
those designed for the purpose of carrying such material

Use

(23) (a) Not to use the whole or any part of the Property:-

(i) for any illegal or immoral purpose or

(ii) for any offensive noisy or dangerous trade business or manufacture or

(iii) for any purpose other than the Permitted User but in no event for the
purpose of a betting office theatrical or employment agency booking office or
travel agency when it involves attendance by members of the public but not
otherwise or as offices for any diplomatic use or as offices for a government
agency or other authority involving the attendance of members of the public for
the purpose of seeking employment or enrolling for or collecting any statutory
social security health insurance or other benefit payment or applying for or
collecting any licence passport certificate or similar document

(b) Not to allow any person to reside or sleep on the Property

(c) Not to hold any sale by auction on the Property

Invalidation of insurance

(24) (a) Not (by act or omission) to do anything which may invalidate any
insurance policy effected by the Landlord or a superior landlord in respect of
the Building or increase the premium for it

(b) To repay to the Landlord within 7 days of demand all sums paid by way of
increased premium and all losses or damages suffered by the Landlord by reason
of any breach by the Tenant of the provisions of paragraph (a)

(c) To notify the Landlord in writing within 24 hours (or sooner in emergency)
of the Tenant becoming aware of any outbreak of fire in the Property or other
event likely to lead to a claim on the Landlord's insurance relating to the
Property

Lift

(25) Not to use the lift for carrying furniture or goods (other than hand
baggage and small parcels) except either in accordance with the Landlord's
standing regulations for such use or (if there are no such standing regulations)
with the Landlord's prior consent (not to be unreasonably withheld or delayed)

Common Parts

(26) (a) To use the Common Parts (other than the toilet accommodation) only to
approach and leave the Property and not to place or leave anything in the Common
Parts or otherwise obstruct them

(b) To make good immediately any damage done to the Common Parts by the Tenant
or any employee or licensee of the Tenant

Fire Escape

(27) Not to use (except in the case of fire or other emergency) or obstruct the
fire escapes in the Building and to comply with the fire authority's regulations
relating to their use

Vacation

(28) Not to vacate the Property without notifying the Landlord

Safes and floor loading

(29) Not to overload the floors or structure of the Property and not to bring
any safe or other heavy article into the Property without the Landlord's written
consent (not to be unreasonably withheld or delayed)

Music

(30) Not to play or use any musical instrument loudspeaker tape recorder
gramophone wireless television set or any other equipment which reproduces sound
in the Property so that it can be heard outside the Property

Animals and pests

(31) (a) Not to keep any animal fish reptile or bird in the Property

(b) To take all practicable and reasonable steps to keep the Property clear of
rats mice and any other animals pests or vermin

Cooking

(32) Not to cook or heat any food in the Property (other than making hot drinks
or cooking or heating food in a domestic type microwave oven)

Notices

(33) (a) To supply the Landlord with a copy of any notice order or proposal for
a notice or order affecting the Property served on the Tenant by any competent
authority (or received by the Tenant from any undertenant or other person)
immediately it is received by the Tenant and without delay to take all
reasonable or necessary steps to comply with any such notice or order so far as
not the responsibility of the Landlord under its covenants in this Lease

(b) At the request and cost of the Landlord to make or join with the Landlord in
making such objections or representations against or in respect of any such
notice or order as the Landlord shall reasonably require

Planning

(34) (a) Not to commit any breach of planning control and to comply with all
requirements under the Planning Acts which affect the Property

(b) Not without the Landlord's written consent to make any application for
planning permission affecting the Property and not without such consent to
implement any such permission

(c) To indemnify the Landlord against any damages costs or losses arising from
any breach by the Tenant of the Planning Acts so far as they affect the Property

(d) Not to serve any notice on the local planning authority without the
Landlord's consent

(e) Not to enter into any agreement with the local planning authority without
the consent of the Landlord

Easements

(35) (a) To preserve so far as the Tenant is able all rights of light air and
other easements enjoyed by the Property and at all times to afford to the
Landlord such facilities and assistance as may enable the Landlord to prevent
anyone acquiring any right of light or other easement over the Property

(b) To notify the Landlord of any claim or attempted claim of any such right or
easement made by any person to the Tenant's knowledge

Costs of Licences

(36) To pay the reasonable legal charges surveyor's fees and proper expenses of
the Landlord and of the Superior Landlord (if any) resulting from all
applications by the Tenant for any consent of the Landlord (or any Superior
Landlord) required by this Lease (including legal charges surveyor's fees and
proper expenses actually incurred in cases where consent is reasonably refused
(but not where unreasonably refused) or the application is withdrawn)

Costs of forfeiture

(37) (a) To pay all costs charges and expenses (including legal costs and
surveyor's fees) reasonably and properly incurred by the Landlord in connection
with the preparation and service of a schedule of dilapidations or a notice
under Section 146 or Section 147 of the Law of Property Act 1925 (even if
forfeiture is avoided otherwise than by relief granted by the Court) arising in
each case out of any breach by the Tenant of its covenants in this Lease

(b) To indemnify the Landlord against all reasonable and proper charges expenses
losses and claims including legal costs and surveyors fees arising from any
breach of any of the Tenant's covenants in this Lease

Regulations

(38) To comply with all such regulations (consistent with the terms of this
Lease) for the proper management of the Building as the Landlord shall
reasonably make from time to time and communicate in writing to the Tenant

Keys and signs

(39) At the end of the tenancy created by this Lease to give up all keys and any
security device to the Property to the Landlord and to remove all lettering and
signs put up by the Tenant in the Building and forthwith to make good any damage
caused by such removal

Schedules

(40) To comply with all obligations imposed on the Tenant in the Schedules to
this Lease

Obligations in Superior Lease

(41) Not to do anything or fail to do anything which would place the Landlord in
breach of any of the obligations and restrictions contained in the Superior
Lease insofar as the same affect the Property



CLAUSE 5 LANDLORD'S COVENANTS

THE LANDLORD COVENANTS WITH THE TENANT

as follows:-



Quiet enjoyment

(1) That as long as the Tenant pays the Rent and complies with the terms of this
Lease the Tenant may enjoy the Property peaceably during the term without any
interruption by the Landlord or any person lawfully claiming through under or in
trust for the Landlord



Insurance

(2) (a) To use all reasonable endeavours to procure that the Superior Landlord
shall (i) keep the Building insured to its full reinstatement and rebuilding
value (but excluding any tenant's fixtures) and a sum to cover three years' Rent
(including proper allowances for increases in the Rent pursuant to the
provisions of the Fifth Schedule) in accordance with the covenants on the part
of the Superior Landlord to that effect contained in the Superior Lease and (ii)
comply with its other covenants as to insurance set out in Clauses 4.04 to 4.06
of the Superior Lease ("the Insurance Covenants")

(b) In relation to the policy of insurance effected hereunder or under the terms
of the Superior Lease promptly to notify the Tenant of any change about which
the Landlord is notified in the risks covered by the said policy from time to
time.

Services

(3) During the Service Hours to use all reasonable endeavours:-

(a) to keep the Common Parts adequately repaired decorated furnished cleaned
(including window cleaning) and lighted

(b) to provide sufficient supplies of the appropriate services and facilities to
the appropriate Systems

(c) to provide an adequate lift service for the Building

(d) to provide staff for the Building

(e) to provide heat to the existing space heating system in the Property and in
the Common Parts during the cold season between dates to be determined at the
discretion of the Landlord (exercised reasonably)

(f) to clean the exterior of the windows of the Property once in every month

PROVIDED THAT

:-



(i) the Landlord shall not be liable for any failure or interruption of any
service due to necessary repair replacement or maintenance of any apparatus or
installation or unavoidable shortage of fuel materials water or labour or any
other cause not due to the act or default of the Landlord provided that the
Landlord shall take all steps reasonably necessary to restore such service as
soon as possible

(ii) the Landlord may at its discretion (exercised reasonably) extend diminish
or otherwise vary the services from time to time if it reasonably deems it
desirable to do so for the more efficient management of the Building or the
comfort of the tenants

(iii) the Landlord shall not be obliged to use any Systems in the Building
except in accordance with the criteria of the manufacturer and the Systems'
design

Superior lease covenants

(4) (a) To pay the rent under the Superior Lease and (except in so far as the
Tenant is liable for them under the tenant's covenants in this Lease) fully to
observe and perform the Landlord's covenants as tenant under and the conditions
contained in the Superior Lease and to indemnify and keep the Tenant fully
indemnified against all costs claims liability demands and proceedings arising
out of any breach by the Landlord of such covenants and conditions

To use all reasonable endeavours to procure that the Superior Landlord observes
and performs the covenants on the part of the landlord contained in the Superior
Lease

Promptly to notify the Tenant in writing of

any intention on the part of the Landlord to surrender the Superior Lease and/or

(ii) any intended forfeiture of the Superior Lease by the Superior Landlord of
which the Landlord becomes aware and/or

(iii) any intended disclaimer of the Superior Lease of which the Landlord
becomes aware

CLAUSE 6 PROVISOS

THE PARTIES AGREE that this Lease is subject to the following provisos:-

Landlord's right to forfeit Lease

(1) In any of the following events:-

(a) if any rent or other sum due under this Lease is unpaid for twenty-one days
after becoming due (whether in the case of Rent formally demanded or not) or

(b) if there is a material breach of any of the Tenant's covenants or

(c) if the Tenant (being an individual) becomes bankrupt or makes any
composition with his creditors or (being a company) enters into liquidation
(except voluntary liquidation for the sole purpose of reconstruction or
amalgamation) or has a receiver or administrative receiver appointed or is
removed from the Register of Companies or

(d) if execution is levied on goods in the Property

then the Landlord may re-enter upon the Property and the tenancy created by this

Lease shall immediately come to an end and the re-entry shall not prejudice any
of

the Landlord's other rights and remedies or the rights and remedies of the
Tenant in

respect of any breaches of the Landlords covenants in this Lease

Suspension of rent in case of fire, determination, etc.

(2) (a) If the whole or any part of the Building is destroyed or damaged by any
of the Insured Risks (as defined in the Superior Lease) so as to render the
Property inaccessible and/or incapable of occupation and/or unfit for the
Permitted User then (save to the extent that the insurance money is
irrecoverable by reason of any act or default of the Tenant or any undertenant
invitee or licensee of the Tenant) the Rent and service charge (insofar as the
Landlord is able to obtain insurance against loss of service charge) or a fair
proportion of them according to the nature and extent of the damage shall be
suspended until the Building or such part of it has been reinstated and the
Property is again accessible capable of occupation and fit for such User or (if
earlier) until a period of three years from the date of such destruction or
damage has elapsed PROVIDED that if such damage or destruction shall occur
during the Rent Free Period then the period of suspension of Rent and service
charge under this Clause 6(2)(a) shall be extended by a period equivalent to the
balance of the Rent Free Period unexpired at the date of such damage or
destruction

(b) If at the expiration of twenty four months from the date of such damage or
destruction the Property and every part thereof is still not accessible and fit
for occupation and such User the Tenant shall be entitled upon giving not less
than one calendar month's notice at any time to determine this Lease and
thereupon the rights and obligations of the parties hereto shall cease and have
no effect but without prejudice to any antecedent right or claim arising
hereunder and still subsisting at the date of such notice

(c) Any dispute concerning this sub-clause shall be referred to arbitration in
the manner specified in Clause 7

Landlord's right to alter nearby premises

(3) The Landlord shall be entitled to alter add to and execute works on and
rebuild other parts of the Building and the Landlord's adjoining and nearby
premises (including if desirable for such works the temporary erection of
scaffolding in front of the Property) notwithstanding that the access of light
and air to the Property may be interfered with

Landlord's right to alter Common Parts

(4) The Landlord shall be entitled at its discretion (exercised reasonably) (a)
to alter the arrangement of the Common Parts and (b) where it is reasonably
necessary to do so to renew the whole or part of the lift installation the
air-conditioning heating or ventilation Systems (if any) or any other System in
the Building PROVIDED THAT:-

(a) after the completion of such alterations or renewal the access to the
Property is not substantially less convenient than before and

(b) the Landlord takes all reasonable steps to ensure that any such works are
carried out in such manner as to cause as little inconvenience as practicable to
the Tenant

Accidents

(5) The Landlord shall not in the absence of negligence or wilful default or a
breach of its covenants in this Lease be responsible to the Tenant or the
Tenant's licensees nor to any other person in the Property or the Building for
any:-

(a) accident happening or injury suffered in the Building or

(b) damage to or loss of any goods or property sustained in the Building

Goods left on the Property

If at the end of the tenancy created by this Lease (however determined) any
furniture or effects belonging to the Tenant are left in the Property the
Landlord shall have power to sell the same as agent for and on behalf of the
Tenant and the Landlord shall pay or account to the Tenant on demand for the
proceeds of sale (but not any interest thereon) less any costs of storage and
sale reasonably incurred by the Landlord

Abolition of Base Rate

(7) In the event of the Base Rate of Lloyds TSB Bank plc (in this sub-clause
called "Base Rate") being abolished then any reference in this Lease to Base
Rate shall have effect as if there had been substituted from time to time for
Base Rate such rate of interest as is most closely comparable with Base Rate
such rate of interest to be agreed between the Landlord and the Tenant or (in
default of agreement) determined by arbitration in accordance with Clause 7 but
for the purpose of this sub-clause Clause 7 shall be read as though (i) for "The
Royal Institution of Chartered Surveyors" there were substituted "The Institute
of Chartered Accountants in England and Wales" and (ii) for "surveyors" there
were substituted "accountants"

Exclusion of planning warranty

(8) Nothing in this Lease shall imply or constitute a warranty by the Landlord
that the Property may be used for any specific purposes under the Planning Acts
or under any bye-laws or regulations now or from time to time in force

Exclusion of Security of Tenure

(9) The Landlord and the Tenant agree that the provisions of Sections 24 to 28
(inclusive) of the Landlord and Tenant Act 1954 (as amended by the law of
Property Act 1969) ("1954 Act") shall be excluded from the tenancy created by
this Lease and notice has been served by the Landlord in accordance with Section
38A of the 1954 Act on 9 November 2005 and the Tenant has issued a statutory
declaration on 15 November 2005 in the form or substantially the form required
by the relevant provisions of the 1954 Act

Misrepresentation

(10) The Tenant acknowledges that this Lease has not been entered into in
reliance wholly or partly on any statement or representation made by or on
behalf of the Landlord except any statement or representation set out in this
Lease or given by the Landlord's Solicitors in writing



CLAUSE 7 ARBITRATION

Wherever in this Lease there is provision for reference to arbitration then in
the absence of any express contrary provision such reference shall be made in
accordance with The Arbitration Act 1996 to a single arbitrator to be agreed
upon by the parties or in the absence of agreement appointed by the President of
the Royal Institution of Chartered Surveyors (or if the President is not
available or is unable to make such appointment then by the Vice-President or
next senior officer of such body then available and able to make such
appointment or if no such officer shall be available and able then by such
officer of such professional body of surveyors as the Landlord shall reasonably
designate)

CLAUSE 8 GUARANTEE

THE GUARANTOR COVENANTS WITH AND GUARANTEES

TO THE LANDLORD by way of full indemnity:-

(1) that the Tenant will duly pay the Rent in the manner prescribed in this
Lease and will observe and perform all the Tenant's covenants in this Lease
until such time as the Tenant is released from the tenant covenants under this
Lease by virtue of the 1995 Act

(2) that any Guarantor will make good to the Landlord on demand all proper
losses costs damages and expenses occasioned to the Landlord by any default of
the Tenant in paying such rents or complying with such Tenant's covenants

(3) that in the event of the Tenant becoming bankrupt or entering into
liquidation and the trustee in bankruptcy or liquidator disclaiming this Lease
or if the Tenant is dissolved or struck off the Register of Companies and the
Crown disclaims this Lease and the Landlord within two months after the
disclaimer serving notice upon any Guarantor such Guarantor will accept from the
Landlord a lease of the Property for a term commencing on the date of the
disclaimer equal to the residue then remaining unexpired of the term granted by
this Lease but otherwise on the same terms as this Lease and taking effect in
all respects from the date of the disclaimer and the Guarantor will pay the
Landlord's reasonable and proper legal costs in connection with the grant of
such lease subject as aforesaid the Guarantor shall be deemed to be released
from his obligations under the guarantee and

(4) that the Guarantor is duly authorised to enter into this Lease

PROVIDED THAT

:-



(A) any neglect or forbearance by the Landlord in enforcing payment of such
rents or compliance with such terms or any refusal by the Landlord to accept
rent tendered by or on behalf of the Tenant during a period in which the
Landlord is entitled or would after service of a notice under Section 146 of the
Law of Property Act 1925 be entitled to re-enter the Property or any time given
by the Landlord to the Tenant or any variation to the terms of this Lease (not
being a variation which is materially prejudicial to the Guarantor) shall not
discharge the Guarantor either in whole or in part or in any way affect the
liability of the Guarantor under this covenant

(B) in the event of the Tenant surrendering part of the Property the liability
of any Guarantor shall continue in respect of the part of the Property not so
surrendered after making any necessary apportionments under Section 140 of the
Law of Property Act 1925

CLAUSE 9 DISCLOSURE RELATING TO INSURANCE

The Tenant warrants to the Landlord that prior to the grant of this Lease it has
disclosed to the Landlord in writing any conviction judgement or finding of any
Court or tribunal relating to the Tenant (or any director or other offices or
major shareholder of the Tenant) of which the Tenant is aware and of such nature
as to be likely to affect the decision of any insurer or underwriter to grant or
to continue insurance of any of the risks referred to in Clause 5(2) and
covenants to inform the Landlord immediately in writing of any such matter
arising in the future of which it becomes aware



IN WITNESS

whereof this deed has been duly delivered the day and year first before written





 

THE FIRST SCHEDULE

RIGHTS GRANTED

The following rights (which are common to the Tenant and other tenants in the
Building) are included in the letting:-

(1) the right to use such toilet accommodation in the Building as is from time
to time designated by the Landlord as being for general use

(2) the right to use the fire escapes and such of the approaches in the Building
and the entrance halls passages landings stairs and lifts in the Building as are
in common use for the purpose of access to and from the Property and to and from
the toilet accommodation referred to in paragraph (1) above and

(3) the right to exhibit the Tenant's name (and/or the names of any other
permitted occupiers) in the manner adopted for the Building by the Landlord on
the name board in the entrance hall of the Building and in such location outside
the Property on the third floor of the Building as the Landlord shall first
approve (such approval not to be unreasonably withheld or delayed)

(4) the right of passage of gas electricity water and soil drainage from and to
the Property through the gutters pipes sewers drains wires ducts flues conduits
and water courses (if any) passing along or through or over upon or under the
remainder of the Building and/or any neighbouring and adjoining premises of the
Landlord.

(5) the right of support shelter and protection afforded to the Property at the
date of this Lease from the remainder of the Building



 

 

THE SECOND SCHEDULE

RIGHTS RESERVED

There is excepted and reserved to the Landlord:

the right of free and uninterrupted use of all pipes wires flues channels drains
ducts gutters and gullies and apparatus which are now in the Property and serve
other premises or which shall come into existence during the Term

the right upon reasonable prior written notice to the Tenant (except in case of
emergency when no notice need be given) to enter upon the Property with or
without tools and equipment for the purpose of:

(i) exercising any of the rights granted or reserved to the Landlord in this
Lease and on the terms set out in this Lease or complying with any of the
Landlord's obligations in this Lease or with any Law

(ii) inspecting repairing renewing cleaning maintaining altering demolishing
rebuilding or carrying out other works to any adjoining or neighbouring premises
or items in the nature of plant thereon or to any such items structures or other
things which are used in common by the Property and other premises

(iii) inspecting repairing renewing (where beyond repair) cleaning maintaining
altering removing connecting to and using all items in the nature of Systems
which are at the date of this Lease within the Property and which serve or are
intended to serve the Property and other property or solely other property and
installing new items in the nature of Systems in the Property to serve the
Property and other property or solely other property and thereafter inspecting
repairing renewing (where beyond repair) cleaning maintaining altering removing
connecting to and using such items

in each case the person entering causing as little damage and inconvenience as
reasonably practicable and the Landlord (upon the default of such person)
forthwith making good any damage caused to the Premises and the Tenants fixtures
and fittings

the right to build on redevelop refurbish refit repair alter raise the height of
or carry out any other works on and to use for any purpose any adjacent or
nearby land or buildings notwithstanding any interference with the access of
light and air to the Property or any other amenity from time to time used or
enjoyed by the Property or any nuisance damage annoyance or inconvenience by
noise dust vibration or otherwise

the right to build into or affix structures to the exterior of the Property when
redeveloping or carrying out other works to any adjoining or neighbouring
premises provided as little damage and disturbance as practicable is caused and
any damage to the Property and the Tenants fixtures and fittings is made good as
soon as practicable

the right to exercise any rights reserved by the Superior Lease

all rights of support shelter and protection currently enjoyed by the remainder
of the Building from the Property



 

THE THIRD SCHEDULE

SERVICE CHARGE



In this Third Schedule and in this Lease the following definitions apply:-

"Base Figure"

means 193.3



"Base Service Charge"

means GBP 41,254.50



"the Increase"

means the amount (if any) by which the Index for the month preceding the
relevant anniversary of the date of commencement of the Term exceeds the Base
Figure



"the Index"

means the All Items Index and Retail Prices published by the Government
Statistical Service and issued by the Office for National Statistics or any
successor ministry or department provided that if such Index ceases to be issued
then Index shall mean such comparable index as may be substituted therefor



"the Service Charge"

means the sum of the Advance Service Charge and the Excess Service Charge



Advance Service Charge

(1) The Advance Service Charge shall be the yearly sum specified in item (9) of
the Particulars or such other yearly sum as the Landlord's Surveyor accountant
or other suitably qualified person may from time to time shall reasonably
determine

Adjustment

(2) (a) As soon as practicable after the end of each Account Year the Landlord
shall deliver to the Tenant a statement showing in reasonable detail the
Expenditure for such year and showing the Tenant's Proportion of such
Expenditure

(b) If the Tenant's Proportion of the Expenditure shown by such statement shall
exceed the Advance Service Charge paid in respect of such Account Year the
Tenant shall immediately pay to the Landlord the Excess Service Charge provided
that until the first anniversary of the commencement of the Term the Service
Charge is to be no greater than the Base Service Charge and thereafter during
each successive year of the Term the Service Charge is to be no greater than the
Base Service Charge plus the amount that bears the same proportion to the Base
Service Charge as the Increase bears to the Base Figure save that where
additional services are requested by the Tenant over and above the normal
services the Landlord provides or outside the hours the Landlord is required to
provide the services under this Lease the reasonable and proper costs (or as
necessary a fair proportion of such costs) thereof shall be excluded when
applying this cap

(c) If the Tenant's Proportion of such Expenditure shall be less than the
Advance Service Charge paid in respect of such Account Year then the Landlord
shall allow the Tenant against the next payment of the Advance Service Charge
(or if the tenancy has come to an end shall immediately pay to the Tenant) the
amount of such difference

(d) The provisions of this paragraph (2) shall apply in relation to the Account
Year current at the time this Lease is granted and shall continue to apply in
relation to the Account Year during which the tenancy created by this Lease
determines and in each case it shall be assumed for the purposes of
apportionment that the Expenditure has accrued evenly on a daily basis
throughout the Account Year in question and the Expenditure shall be apportioned
in respect of time accordingly

Expenditure

(3) The Expenditure comprises the cost properly incurred by the Landlord in
respect of the Building (i) in discharging its obligations under Clause 5 (3)
and (ii) providing other services in the interests of good estate management or
for the proper enjoyment of the Building by the occupiers and in particular
includes (but is not limited to) the cost properly incurred (or deemed incurred)
by the Landlord on the following items or such of them as may from time to time
be applicable:-

(a) providing repairing and replacing (where beyond economic repair) carpets and
other floor coverings furniture furnishings and fixtures and fittings in the
Common Parts and the Service Areas

(b) cleaning (including cleaning the inside and outside of the windows) and
lighting the Common Parts and the Service Areas

(c) supplying hot and cold water

(d) providing a lift service including maintenance repair servicing renewal
(where beyond economic repair) and reinstatement

(e) providing and testing a lightning conductor and an electrical generator

(f) providing staff whether by direct labour agency or any other means including
pension contribution and employers National Insurance Contribution the provision
of clothing and other benefits in kind and accommodation and in particular a
reasonable sum in lieu of rent in respect of accommodation provided rent-free
for such staff

(g) providing space heating cooling and mechanical ventilation in the Building
and the cost of maintenance contracts in relation to such items

(h) providing any additional service in accordance with proviso (ii) to Clause 5
(3)

(i) repairing renewing replacing and maintaining (including decorative treatment
and cleaning):-

(i) the Common Parts and the Service Areas

(ii) the Systems (except such part of them as are in and exclusively serve an
individual unit of office or other accommodation which is let or intended for
letting) including taking any necessary steps to prevent the spread of
legionella and

(iii) the Main Structure including monies properly paid by the Landlord to the
Superior Landlord in accordance with the provisions of the Superior Lease

(j) insurance against third party liability employers liability and public
liability risks

(k) such further insurances (other than the insurance referred to in Clause 1
(5) ) as the Landlord may reasonably effect in respect of the Building including
the cost of valuation for insurance purposes not more than once in any year

(l) providing maintaining repairing and renewing:-

(i) any fire alarms and ancillary apparatus

(ii) fire prevention and fire fighting apparatus and

(iii) security alarms and security apparatus in the Common Parts and Service
Areas

(m) all rates taxes assessments impositions water charges (if any) and outgoings
payable by the Landlord in respect of:-

(i) the Building as a whole

(ii) the Property together with other premises in the Building (which together
do not comprise the whole of the Building) and

(iii) any part of the Service Areas and the Common Parts

except:-

(A) any Excepted Tax and

(B) rent

(n) making representations against or otherwise contesting the incidence of the
provisions of any legislation order regulation notice or statutory requirement
relating to or affecting the whole or any part of the Building including
prosecuting any action in the interests of the Building

(o) compliance by the Landlord with any notice regulation or order of any
competent authority in respect of the Building or of the Common Parts or the
Service Areas

(p) providing suitable sanitary control in any ladies toilets in the Building in
common use

(q) the amount which the Landlord may be liable to pay as a contribution towards
the expense of making repairing maintaining rebuilding or cleaning anything used
for the Building in common with other nearby premises

(r) the proper fees and expenses of any surveyor accountant or other person in
connection with the preparation of any statement of Expenditure or of the
Tenant's Proportion (or if such work is performed by the Landlord's own staff a
reasonable fee for the Landlord)

(s) employing or retaining such consultants as the Landlord shall deem necessary
or desirable for the efficient management of the Building including (but not
limited to) consultants for the maintenance of all mechanical and electrical
equipment and services serving the Building

(t) the proper fees and expenses of the Landlord's Surveyor and any other person
or firm employed by the Landlord for the management of the Building and the
collection of the rents payable by the Landlord's tenants in the Building (or if
such person is an employee of the Landlord a reasonable charge for the Landlord)
provided that so long as there is a scale or scales of fees prescribed by The
Royal Institution of Chartered Surveyors for such management(including the
collection of rent) the fees provided for by such scale or scales shall be
deemed to be the proper fees within the meaning of this sub-paragraph

Certificate

(4) Each annual statement of the Expenditure and of the Tenant's Proportion
shall be certified by the Landlord's Surveyor and a duly certified copy of such
statement shall (in the absence of manifest error or bona fide dispute) be
conclusive evidence for the purposes of this Lease of the matters of fact
covered by such statement but the Landlord shall upon request and payment of a
reasonable inspection fee permit the Tenant to inspect at any time up to two
months after delivery of a statement the vouchers and receipts for items
included in it

No implied obligation

(5) The inclusion of a service in the list contained in paragraph (3) shall not
imply an obligation on the part of the Landlord to provide such service

 

THE FOURTH SCHEDULE

RENT REVIEW

Agreement or determination

(1) Subject to paragraph (6) the Rent as from the Review Date until the end of
the Term shall be the higher of the Rent payable immediately prior to the Review
Date (ignoring any suspension of Rent then applicable under clause 6(2)(a) or
any Rent Restrictions (as referred to in paragraph 8) then applicable and the
rack rental of the Property (as defined in paragraph 4) PROVIDED THAT the Rent
as from the Review Date shall not exceed GBP 115,905.50 per annum exclusive of
any VAT.

(2) If the Landlord and Tenant have not agreed the rack rental of the Property
for the Review Date by the date which is three months prior to the Review Date
then either party may refer the matter for determination by an independent
professionally qualified surveyor ("the Rent Review Surveyor") (acting as an
expert and not as an arbitrator) to be agreed upon by the parties or in the
absence of agreement (by the date which is two months prior to the Review Date)
appointed by the President of The Royal Institution of Chartered Surveyors (or
any person authorised to act on his behalf) or if no such person is available
then by such officer of such professional body of surveyors or valuers as the
Landlord may reasonably designate).

(3) If the Rent Review Surveyor dies or becomes unwilling or unable to act then
either the Landlord or the Tenant may apply to the President or other such
authorised person or designated officer referred to in paragraph 2 to discharge
him and appoint another Rent Review Surveyor in his place



"rack rental value"

(4) In this Schedule "the rack rental value of the Property" means the open
market rent at which the Property might reasonably be expected to be let in the
open market on the Review Date

(a) on the following assumptions at the Review Date:

(i) that the Property is fit for immediate occupation and use and that any rent
free period of such length as would be negotiated in the open market between a
willing landlord and a willing tenant for the purpose of fitting out the
Property has expired and that the Tenant has before the Review Date had
sufficient access to the Property to fit out to his own requirements

(ii) that no work has been carried out to the Property by the Tenant its
sub-tenants or their predecessors in title during the Term which might diminish
the rental value of the Property and that in case the Property has been
destroyed or damaged it has been fully restored

(iii) that the Property is available to let by a willing landlord to a willing
tenant without a premium but with vacant possession and subject to the
provisions of this Lease (other than the amount of the Rent but including the
provisions for rent review) for a term equal to the original term of this Lease
commencing on the Review Date

and

(iv) that the covenants on the part of the Landlord (other than those of which
the Landlord is in material breach) and the Tenant contained in this Lease have
been fully performed and observed and

(v) that the hypothetical tenant is and tenants in the market generally are
registered for Value Added Tax and will be able to set off in full by way of
input tax any Value Added Tax payable in respect of the Rent or other sums due
under the provisions of this Lease against the output tax payable by him or them

AND

having regard to open market rental values



(b) but disregarding:-

(i) any effect on rent of the fact that the Tenant its sub-tenants or their
respective predecessors in title have been in occupation of the Property

(ii) any goodwill attached to the Property by reason of the carrying on there of
any business

(iii) any effect on rental value of the Property attributable to the existence
at the Review Date of any improvements to the Property or any part of the
Property carried out by the Tenant its sub-tenants or their respective
predecessors in title during the term with consent where required under this
Lease except any improvements:-

(1) effected at the expense of the Landlord or

(2) effected in pursuance of an obligation to the

Landlord contained in this Lease (other than Clause 4(8)

(iv) any law for the time being in force which imposes a temporary restraint
upon increasing the rent of the Property (but only for the purposes of
ascertaining the rack rental value of the Property under this paragraph) and

(v) any effect on rent of any liability to pay Value Added Tax on rent

Memorandum in writing

(5) (a) As soon as may be after a new Rent has been agreed or determined under
paragraph (1) or (2) of this Schedule the Landlord and the Tenant and (if any)
the Guarantor shall sign in duplicate a memorandum in writing (the parties are
to bear their own costs recording such memorandum and the amount of the new Rent
so agreed or determined)

(b) Failure by the Tenant and/or the Guarantor (if any) to sign such a
memorandum shall not prejudice the Landlord's right to collect the Rent at the
new level

(c) For the avoidance of doubt and subject to the provisions of the 1995 Act
such a memorandum shall bind not only the Landlord the Tenant and the Guarantor
but also any persons who have been or who later become the Landlord the Tenant
and/or the Guarantor

New Rent not ascertained by Review Date

(6) If a new Rent shall not have been ascertained under paragraph (1) or (2)
until after the Review Date then:-

(a) the Rent which was reserved immediately before the Review Date shall
continue to be payable until the new rent has been so ascertained after which
the new Rent shall be payable and

(b) the difference (if any) between the Rent actually payable in respect of any
period after the Review Date and the Rent which would have been payable in
respect of that period if the new Rent had been ascertained on or before the
Review Date shall be added to and be payable with the first instalment of Rent
falling due after the new Rent has been ascertained together with interest at
the base lending rate from time to time of Lloyds Bank plc or if that rate is no
longer published then the base rate of such other bank as the Landlord may
reasonably specify on each part of the difference from the date such part of the
difference would have been payable if the new Rent had been ascertained on or
before the Review Date to the date of actual payment of that part of the
difference

Costs of Determination

(7) (a) The cost of the reference to the Rent Review Surveyor and of his
determination or award shall be paid as he may direct and in the absence of any
direction each party shall bear its own costs in so far as any Law does not
require otherwise

(b) If either the Landlord or the Tenant fails to pay any such costs awarded
against it or directed to be paid by it within twenty working days of demand by
or on behalf of the Rent Review Surveyor then the other party may pay any such
amount on behalf of the defaulting party and the amount so paid shall become a
debt immediately due from the defaulting party to the other

Rent Restrictions

(8) If, at any time during the Term, restrictions are imposed by any statute for
the control of rent which prevent or prohibit wholly or partially the operation
of the rent review provisions contained in this clause or which operate to
impose any limitation, whether in time or amount, on the collection and
retention of any increase in the Rent or any part then and in each case
respectively:

(a) the operation of the rent review provisions contained in this schedule shall
be postponed to take effect on the first date on which such operation (whether
wholly or partially and with or without limited effect) may occur and in the
case of restrictions which partially prevent or prohibit such operation and/or
limit its effect on each such date

(b) the collection of any increase in the Rent shall be postponed to take effect
on the first date on which such increase may be collected and/or retained in
whole or in part and on as many occasions as shall be required to ensure the
collection of the whole increase

and, until such restrictions shall be relaxed either wholly or partially, the
Rent shall be the maximum sum from time to time permitted by such restrictions.

Time not of the Essence

(9) Nothing in this Lease shall make time of the essence in relation to the

review of the Rent

EXECUTED

as a DEED for and



on behalf of ROYAL & SUN ALLIANCE

INSURANCE plc

/s/ Jacqueline Elizabeth Fox_________

Attorney



__Jacqueline Elizabeth Fox_________Attorney Full Name

/s/ Holly Read___________________

Witness Signature



___Holly Read ___________________

Full Name of Witness



9th Floor_______________________

Address



_One Plantation Place_____________



_30 Fenchurch Street______________

_London EC3M 3BD_____________

 

 

 

 

EXECUTED

as a DEED for and on behalf



of INTL GLOBAL CURRENCIES LTD

___/s/ Philip Smith ________________Director

___/s/ Stephen Bailey ______________Director/Secretary

 

 

 

 